                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         FERNANDO GUZMAN REYEROS,
                                   7                                                       Case No. 18-cv-01529-DMR (PR)
                                                        Plaintiff,
                                   8                                                       NOTICE REGARDING INABILITY TO
                                                 v.                                        SERVE DEFENDANT MANUEL
                                   9                                                       TAJON
                                         MANUEL TAJON,
                                  10
                                                        Defendant.
                                  11

                                  12          This Order addresses issues regarding service in the above-captioned action. Service has
Northern District of California
 United States District Court




                                  13   been ineffective on Defendant Manuel Tajon, a psychologist assigned to the mental health

                                  14   department at Salinas Valley State Prison (“SVSP”). The court has been informed that Defendant

                                  15   “no longer works at SVSP” and that prison officials “are unable to get in contact with him.” Dkt.

                                  16   13.

                                  17          As Plaintiff is proceeding in forma pauperis, he is responsible for providing the court with

                                  18   current addresses for any and all Defendants so that service can be accomplished. See Walker v.

                                  19   Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994); Sellers v. United States, 902 F.2d 598, 603 (7th Cir.

                                  20   1990). While Plaintiff may rely on service by the United States Marshal, or in this case, the

                                  21   procedure for requesting a defendant to waive the service requirement, “a plaintiff may not remain

                                  22   silent and do nothing to effectuate such service.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th

                                  23   Cir. 1987). When advised of a problem accomplishing service, a pro se litigation must “attempt to

                                  24   remedy any apparent defects of which [he] has knowledge.” Id. Pursuant to Federal Rule of Civil

                                  25   Procedure 4(m), if a complaint is not served within ninety days from the filing of the complaint, it

                                  26   may be dismissed without prejudice for failure of service. Fed. R. Civ. P. 4(m) (providing that if

                                  27   service of the summons and complaint is not made upon a defendant in 90 days after the filing of

                                  28   the complaint, the action must be dismissed without prejudice as to that defendant absent a
                                   1   showing of “good cause”); see also Walker, 14 F.3d at 1421-22 (prisoner failed to show cause

                                   2   why prison official should not dismissed under Rule 4(m) because prisoner did not prove that he

                                   3   provided marshal with sufficient information to serve official).

                                   4          No later than twenty-eight (28) days from the date of this Order, Plaintiff must provide

                                   5   the court with a current address for Defendant. Plaintiff should review the federal discovery rules,

                                   6   Rules 26-37 of the Federal Rules of Civil Procedure, for guidance about how to determine the

                                   7   current address of this Defendant.

                                   8          If Plaintiff fails to provide the court with the current address of Defendant within the

                                   9   twenty-eight-day deadline, all claims against Defendant will be dismissed without prejudice under

                                  10   Rule 4(m).

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 30, 2018                      ______________________________________
Northern District of California




                                                                                    DONNA M. RYU
 United States District Court




                                  13                                                United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
